Grant, J.
Complainant and defendant were married March 23, 1899, and she left him on May 26, 1900, and filed a bill of divorce on the ground of cruelty. The acts of cruelty charged are: (1) That she was compelled by defendant to do manual work upon the farm, such as spread*154ing manure, planting corn, etc.; (2) that he was guilty of personal violence upon her; (3) that he used abusive, profane, and threatening language; (4) that he charged that she was afflicted with a venereal disease, and that she communicated it to him. Proofs were taken in open court, and the bill dismissed.
The learned circuit judge assigned no reasons for dismissing complainant’s bill. We cannot concur with him in the conclusions reached. We think the charges were fully sustained by the evidence. It was admitted that she did the manual work, not only upon his farm, but upon that of his brother; the only dispute being that he testified she did it voluntarily, and she that he compelled her to do it. That he struck her in the face is admitted, and that he charged her with having a venereal disease is clearly established. It is unnecessary to enter into the details.
The decree is reversed, and decree entered for the complainant. It is further adjudged that defendant pay her $500 as alimony, and $100 as solicitor’s fee, with the costs of both courts additional.
The other Justices concurred.